Exhibit 10.1

 

PREFERENTIAL RIGHTS AGREEMENT

 

THIS PREFERENTIAL RIGHTS AGREEMENT, dated as of March 7, 2014 (this
“Agreement”), is adopted, executed and agreed to by Crosstex Energy, Inc., a
Delaware corporation (“Crosstex”), Crosstex Energy, L.P., a Delaware limited
partnership (to be renamed EnLink Midstream Partners, LP on the date hereof)
(the “Partnership”), and EnLink Midstream, LLC, a Delaware limited liability
company (“EnLink Midstream”).

 

R E C I T A L S

 

WHEREAS, Crosstex is a member of E2 Appalachian Compression, LLC, a Delaware
limited liability company (“E2 Appalachian”), pursuant to that certain Amended
and Restated Limited Liability Company Agreement of E2 Appalachian, dated as of
March 5, 2013 (the “E2 Appalachian Agreement”);

 

WHEREAS, Crosstex is also a member of E2 Energy Services, LLC, a Delaware
limited liability company and the acting manager of E2 Appalachian (“E2
Energy”), pursuant to that certain Amended and Restated Limited Liability
Company Agreement of E2 Energy (the “E2 Energy Agreement” and together with the
E2 Appalachian Agreements, the “E2 Agreements”);

 

WHEREAS, Crosstex owns Common A Units (as defined in each of the E2 Agreements)
of E2 Appalachian and E2 Energy that, pursuant to the E2 Agreements, may be
freely transferred to the Partnership (together with any additional interest in
E2 acquired by Crosstex, and to the extent so deemed pursuant to Section 2.3
hereof, the Access Interest (as defined below), the “Equity Interests”);

 

WHEREAS, Crosstex has entered into an Agreement and Plan of Merger, dated as of
October 21, 2013 (the “Merger Agreement”), with Devon Energy Corporation, a
Delaware corporation (“Devon”), Devon Gas Services, L.P., a Texas limited
partnership (“Devon Gas Services”), Acacia Natural Gas Corp I, Inc., a Delaware
corporation, EnLink Midstream, Rangers Merger Sub, Inc., a Delaware corporation,
and Boomer Merger Sub, Inc., a Delaware corporation;

 

WHEREAS, the Partnership has entered into a Contribution Agreement, dated as of
October 21, 2013 (the “Contribution Agreement” and together with the Merger
Agreement, the “Strategic Agreements”), with Devon, Devon Gas Corporation, a
Delaware corporation, Devon Gas Services, Southwestern Gas Pipeline, Inc., a
Texas corporation, and Crosstex Energy Services, L.P., a Delaware limited
partnership;

 

WHEREAS, Devon owns a 50% interest in the Access Pipeline Inc. (the “Access
Interest”); and

 

WHEREAS, in connection with the consummation of transactions contemplated by the
Strategic Agreements, and concurrently with the execution of this Agreement,
Devon and EnLink Midstream are entering into that certain First Offer Agreement
(the “First Offer Agreement”), pursuant to which Devon shall grant EnLink
Midstream a right of first offer with respect to the Access Interest (the
“Access ROFO”);

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement is being executed in connection with, and as a condition
to the Partnership’s obligations under, the Contribution Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties, intending to be legally bound, do
hereby agree and covenant as follows:

 

ARTICLE I
DEFINITIONS

 

The following definitions shall for all purposes, unless otherwise clearly
indicated to the contrary, apply to the terms used in this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Person” or “person” means an individual or a corporation, firm, limited
liability company, partnership, joint venture, trust, unincorporated
organization, association, governmental agency or political subdivision thereof
or other entity.

 

“Transfer” as to the Equity Interests, means any direct or indirect transfer,
assignment, sale, gift, pledge, hypothecation or other encumbrance, or any other
disposition (whether voluntary, involuntary or by operation of law).

 

ARTICLE II
PREFERENTIAL RIGHTS

 

Section 2.1                                    Transfer of Equity Interests. 
Crosstex shall not Transfer the Equity Interests, in whole or in part, except in
accordance with the terms and conditions set forth in this Article II.

 

Section 2.2                                    Right of First Refusal.

 

(a)                                 Crosstex hereby grants the Partnership a
right of first refusal, until the 10th anniversary of the date hereof (the “ROFR
Period”), on the Equity Interests to the extent that Crosstex receives an offer
for the Transfer of all or any portion of such Equity Interests.  During the
ROFR Period, Crosstex shall not enter into any direct or indirect agreement,
arrangement or understanding (whether in writing or otherwise) to Transfer all
or a portion of the Equity Interests without complying with this Section 2.2.

 

(b)                                 In the event Crosstex receives an offer for
the Transfer of an Equity Interest during the ROFR Period (a “Transfer Offer”)
that Crosstex desires to accept, Crosstex shall promptly give notice in writing
to the Partnership (the “ROFR Notice”) of its intention to accept such Transfer
Offer.  The ROFR Notice shall include (i) a description of all material terms,
conditions and details of the Transfer Offer, including with respect to timing,
the number

 

2

--------------------------------------------------------------------------------


 

of Common A Units proposed to be Transferred, the Transfer price, which shall be
denominated and payable in U.S. dollars, and the identity of the offeror, (ii) a
copy of the Transfer Offer, which must be in writing, signed by the offeror and
accompanied by reasonable supporting documentation evidencing the offeror’s
ability to pay the Transfer price and (iii) a certification that there are no
other direct or indirect agreements, arrangements or understandings (in writing
or otherwise) with respect to the applicable Equity Interest and that Crosstex
has complied with its obligations under this Section 2.2 through the date
thereof.  Crosstex shall provide the Partnership such additional and
supplemental information as the Partnership shall request within 10 days of
receiving such request and Crosstex shall cooperate fully with the Partnership
in its evaluation of the Transfer Offer and the ROFR Notice.  The Partnership
shall have 60 days following receipt of the ROFR Notice to indicate, in writing,
its intent to enter into a transaction to purchase the applicable Equity
Interest on terms substantially similar to those set forth in the ROFR Notice
(the “ROFR Response”).  During such 60-day period, Crosstex shall not solicit
alternative proposals from any other party for the applicable Equity Interest. 
If no ROFR Response is delivered by the Partnership within such 60-day period,
then the Partnership shall be deemed to have waived its right of first refusal
with respect to the applicable Equity Interest, subject to Section 2.4(d).

 

(c)                                  Upon delivery of a ROFR Response, Crosstex
shall enter into an agreement with the Partnership providing for the
consummation of a transaction on substantially similar terms as those set forth
in the ROFR Notice.  Unless otherwise agreed between Crosstex and the
Partnership, the terms of the purchase and sale agreement will include the
following:

 

(i)                                     the Partnership will deliver the agreed
purchase price (in cash, equity interests in the Partnership, an
interest-bearing promissory note, or any combination thereof);

 

(ii)                                  Crosstex will represent that it has good
and marketable legal and beneficial title to the Equity Interest, free and clear
of all liens and encumbrances;

 

(iii)                               the closing date for the purchase of the
Equity Interest shall occur no later than 180 days following receipt by Crosstex
of the ROFR Response; and

 

(iv)                              Crosstex and the Partnership shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated hereby, including causing its respective Affiliates to
execute, deliver and perform all documents, notices, amendments, certificates,
instruments and consents required in connection therewith.

 

(d)                                 If the Partnership has not timely delivered
a ROFR Response as specified above with respect to a Transfer Offer that is the
subject of a ROFR Notice, Crosstex shall be free, for 60 days, to enter into a
transaction with the offeror identified in such notice on terms no more
favorable to such offeror than the terms set forth therein.  After such 60-day
period, any proposed Transfer shall once again be subject to the provisions of
this Section 2.4.

 

3

--------------------------------------------------------------------------------


 

Section 2.3                                    Access Interest.  (a)  If, at any
time during the ROFR Period, EnLink Midstream acquires the Access Interest,
(a) such Access Interest shall automatically be deemed an “Equity Interest”
under the terms of this Agreement and become subject to the preferential rights
set forth in this Article II and (b) EnLink Midstream acknowledges and agrees
that each obligation of Crosstex in this Article II shall apply to EnLink
Midstream with respect to such Access Interest.  Within two business days of
receiving any Disposition Notice (used herein as defined in the First Offer
Agreement), EnLink Midstream shall provide a copy of such Disposition Notice to
the Partnership.  Within 25 days of receiving any Disposition Notice, EnLink
Midstream shall (i) make a determination as to whether it will exercise the
Access ROFO and (ii) provide the Partnership with written notice of such
determination.  If after such 25-day period, EnLink Midstream has not determined
that it will exercise the Access ROFO, EnLink Midstream shall promptly (and, in
any event, within 5 days) assign its rights under Article II of the First Offer
Agreement to the Partnership pursuant to Section 3.6 thereof.

 

(b)                                 EnLink Midstream will not, during the ROFR
Period, agree to any amendment, modification, waiver or termination of the
Access ROFO without the prior written consent of the Partnership.

 

ARTICLE III
GENERAL PROVISIONS

 

Section 3.1                                    Addresses and Notices.  Any
notice or other communication required or permitted under, or otherwise in
connection with, this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered in person; (b) upon confirmation of receipt
when transmitted by facsimile transmission (but only if followed by transmittal
by national overnight courier or by hand for delivery on the next business day);
or (c) on the next business day if transmitted by national overnight courier, in
each case addressed as follows:

 

Notices to Crosstex:

 

Crosstex Energy, Inc.

2501 Cedar Springs Rd.

Dallas, Texas 75201

Telephone: (214) 953-9370

Facsimile: (214) 953-9501

Attention:                                         General Counsel

 

And a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

2001 Ross Avenue, Suite 700

Dallas, Texas 75201

Telephone: (214) 953-6500

Facsimile: (214) 661-4634

Attention:                                         Douglass M. Rayburn

 

4

--------------------------------------------------------------------------------


 

Notices to the Partnership:

 

Crosstex Energy, L.P.

2501 Cedar Springs Rd.

Dallas, Texas 75201

Telephone: (214) 953-9370

Facsimile: (214) 953-9501

Attention:                                         General Counsel

 

And a copy to (which shall not constitute notice):

 

Morris, Nichols, Arsht & Tunnell LLP

1201 North Market Street, 16th Floor

P.O. Box 1347

Wilmington, Delaware 19899-1347

Telephone: (302) 658-9200

Facsimile: (302) 658-3989

Attention:                                         Louis G. Hering

Frederick H. Alexander

 

Notices to EnLink Midstream:

 

EnLink Midstream, LLC

2501 Cedar Springs Rd.

Dallas, Texas 75201

Telephone: (214) 953-9370

Facsimile: (214) 953-9501

Attention:                                         General Counsel

 

And a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

2001 Ross Avenue, Suite 700

Dallas, Texas 75201

Telephone: (214) 953-6500

Facsimile: (214) 661-4634

Attention: Douglass M. Rayburn

 

or to such other address as any party shall specify by written notice so given. 
Rejection or other refusal to accept notice shall be deemed to be receipt of
notice as of the date of such rejection or refusal.

 

Section 3.2                                    Assignment.  This Agreement may
not be assigned by any party hereto without the prior, written consent of each
other party, which may be withheld in each party’s sole discretion.  Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

 

5

--------------------------------------------------------------------------------


 

Section 3.3                                    Integration.  This Agreement
constitutes the entire agreement among the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter of this Agreement.

 

Section 3.4                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner to the end that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

Section 3.5                                    Governing Law.  THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN DELAWARE, AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES TO THE
EXTENT THAT SUCH PRINCIPLES WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

Section 3.6                                    Consent to Jurisdiction. Each of
the parties irrevocably agrees that any legal action, suit or proceeding with
respect to the interpretation and enforcement of this Agreement and the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, including negotiations thereof, shall be brought and
determined exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the state of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware, including any applicable appellate
court).  Each of the parties irrevocably submits with regard to any such action
or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties irrevocably waives, and agrees not to
assert, as a defense in any legal action, suit or proceeding for the
interpretation or enforcement of this Agreement or of any document referred to
in this Agreement, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts.  The Parties consent to and grant to
the extent permitted by Law, any said court jurisdiction over the subject matter
of any dispute contemplated by this Section 3.6 and agree that mailing of
process or other papers in connection with any such action, suit or proceeding
in the manner provided in Section 3.1 or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.

 

Section 3.7                                    No Third Party Beneficiary. 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Section 3.8                                    Further Assurances.  Subject to
the terms and conditions of this Agreement, each of the parties shall use its
reasonable best efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable law
to consummate the transactions contemplated hereby.  Without limiting the
generality of the foregoing, each party, on behalf of itself and its Affiliates,
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.  The parties will coordinate and cooperate
with each other in exchanging such information and assistance as any of the
parties may reasonably request in connection with the foregoing.

 

Section 3.9                                    Facsimiles; Counterparts. 
Delivery of an executed signature page of this Agreement by facsimile or other
customary means of electronic transmission (e.g., .pdf) shall be deemed binding
for all purposes hereof, without delivery of an original signature page being
thereafter required.  This Agreement may be executed in one or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first set forth above.

 

 

 

CROSSTEX ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

CROSSTEX ENERGY, L.P.

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

 

 

 

 

By:

EnLink Midstream Manager, LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

SIGNATURE PAGE TO
PREFERENTIAL RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------